 

 

 

 

Case 2:19-cr-20083-SHL Document 130 Filed 06/09/21 Page1of6 PagelD 1248

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

Defendant.

UNITED STATES OF AMERICA, )
)
Plaintiff, ) CR. NO. 2:19-cr-20083-SHL
)
vs. )
) FILED IN OPEN COURT
JAMES LITTON, ) DATE:
:
)

TIME: {:
INITIALS:

 

PLEA AGREEMENT

 

The Defendant, James Litton, by and through counsel, Claiborne H. Ferguson,

knowingly and voluntarily agrees with the United States, through Joseph C. Murphy, Jr.,

Acting United States Attorney for the Western District of Tennessee, and Daniel Kahn,

Acting Chief, Fraud Section, Criminal Divison, U.S. Department of Justice, to enter into

the following plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B).

1.

The Defendant agrees to enter a plea of guilty to Count One of the
Superseding Indictment in this matter, which charges the Defendant with a
conspiracy to commit health care fraud, in violation of Title 18, United
States Code, Section 1349. The punishment for this offense is as follows: a
maximum term of imprisonment of up to 10 years, a term of supervised
release of not less than three years, a fine up to $250,000, criminal
forfeiture as set forth herein and a mandatory $100 special assessment.
The defendant has read the Superseding Indictment, discussed the
charges and possible defenses with defense counsel, and understands the
crime charged.

In consideration of the defendant’s guilty plea, the United States agrees to
move the Court at the time of sentencing to dismiss Count Two of the
Superseding Indictment.

 

 

 

 

 

 

 
 

 

 

 

 

Case 2:19-cr-20083-SHL Document 130 Filed 06/09/21 Page 2o0f6 PagelD 1249

3.

The Defendant further agrees that:

The Defendant having a DEA number at any time in the future wouid be
against the public interest. Moreover, the defendant stipulates that his
maintaining a medical practice would be against the public interest. As
such, Defendant understands, acknowledges, and agrees that as a result
of this Plea Agreement, he will be permanently prohibited from obtaining
or maintaining a Drug Enforcement Administration controlled substance
registration number (a “DEA number’). The Defendant agrees to
undertake all steps necessary to effectuate the terms of this paragraph,
including completing and executing all necessary documents provided by
any department or agency of the federal government, within sixty (60)
days of the execution of this Plea Agreement. Moreover, the Defendant
will no longer work in any medical office or become employed — directly or
indirectly (e.g., through a staffing company or other contractor) — for any
person or entity who is a Registrant with the Drug Enforcement
Administration or hold any position with any company that involves the
distribution of controlled substances, whether lawful or unlawful.

The Defendant is pleading guilty to Count One of the Superseding
Indictment because he is guilty of the charges contained within;

If he had proceeded to trial and had been convicted, he would have had
the right to appeal the conviction. He understands that by pleading guilty,
he gives up the right to appeal the conviction. Based on concessions
made in this plea agreement by the United States, he also hereby waives
his rights to appeal his sentence, including an upward departure or
variance from the guideline range calculated by the Court, unless the
sentence imposed by the Court exceeds the maximum sentence permitted
by statute;

Except with respect to claims of ineffective assistance of counsel or
prosecutorial misconduct, he waives his right to challenge the sufficiency
or the voluntariness of his guilty plea on direct appeal or in any collateral
attack:

The special assessment of $100 is due and payable to the U.S. District
Court Clerk's Office, and the Defendant agrees to provide the United
States with evidence of payment immediately after sentencing; and

This writing constitutes the entire Plea Agreement between the Defendant
and the United States with respect to the plea of guilty. No additional
promises, representations or inducements, other than those referenced in
this Plea Agreement, have been made to the Defendant or to the
Defendant's attorney with regard to this plea, and none will be made or
entered into unless in writing and signed by all parties.

2

SHRM, ge eg PMEEEN FES TESTO

 

 

 

 
FE EINER AN i ete AE eect oH anid het Pat ET ee

 

a

Case 2:19-cr-20083-SHL Document 130 Filed 06/09/21 Page 3of6 PagelD 1250

4. Defendant admits that if put to its burden at trial, the government would be
able to prove the following beyond a reasonable doubt:

At all times relevant to this statement of facts, the Defendant was an advanced
practice nurse (nurse practitioner) licensed to practice in the State of Tennessee,
and also held a registration with the Drug Enforcement Administration (“DEA”),
which allowed him to prescribe controlled substances. In addition, he owned and
operated Consolidated Health Services, through which he obtained the privilege
of billing Medicare and Medicaid for legitimate medical services that he provided
to patients.

Between February 2017 and August 2018, the Defendant knowingly and wilfully
conspired with at least one other person to defraud the health care benefit
programs Medicare and TennCare (Tennessee Medicaid) in connection with the
delivery of or payment for health care benefits, items, or services.

Specifically, through his clinic — Consolidated Health Services - in or around
Memphis, Tennessee, the Defendant and his co-conspirators issued
prescriptions for Schedule I! controlled substances, including oxycodone and
hydrocodone, outside the course of professional practice.

On certain occasions, the individuals receiving the prescriptions had no office
visit with the Defendant. Nonetheless, the Defendant caused the prescriptions to
be issued, and caused Medicare and Medicaid to be billed as though he had
performed an examination and other services for these individuals.

Under the circumstances described above, the Defendant prescribed controlled
substances with a street value approximating $7.6 million dollars, which resulted
in Medicare and Medicaid paying the Defendant or a company owned and
controlled by him approximately $61,145 for services the Defendant did not
provide.

5. The Defendant understands that:

a. Should it be judged by the United States that the Defendant has
committed or attempted to commit any additional crimes or has engaged
in any conduct constituting obstruction or impeding justice within meaning
of U.S.S.G. § 3C1.1 from the date of the Defendant’s signing of this plea
agreement to the date of the Defendant’s sentencing, or if the Defendant
attempts to withdraw the plea, the government will be released from its
obligations and would become free to argue for any sentence within the
statutory limits, and would further become free to pursue any charges
related to the above-admitted conduct in the Eastern District of
Tennessee. Such a breach by the Defendant would not release the
Defendant from the plea of guilty; and

3

epitopes

OH a cmc ERNE eR

 

 
Case 2:19-cr-20083-SHL Document 130 Filed 06/09/21 Page 4of6 PagelD 1251

10.

11.

The Defendant further expressly waives his rights pursuant to Rule 410(a)
of the Federal Rules of Evidence upon affixing a signature to this plea
agreement. The Defendant understands and agrees that in the event the
Defendant violates the plea agreement, the Defendant does not enter a
plea of guilty, or the guilty plea is for any reason withdrawn, any
statements made by the Defendant to law enforcement agents or an
attorney for the prosecuting authority during plea discussions, any
statements made by the Defendant during any court proceeding involving
the Defendant's plea of guilty, including the “agreed facts” set forth herein,
any other factual bases or summaries signed by the Defendant, and any
leads from such statements, factual bases or summaries, shall be
admissible for all purposes against the Defendant in any and all criminal
actions.

The parties agree that Defendant’s base offense level, including relevant
conduct under U.S.S.G § 2B1.1 is 6. The Defendant further agrees that
pursuant to Comment 3(F)(vi) of that section, “in a case involving controlled
substances, loss is the estimated street value of the controlled
substances,” and agrees that the relevant loss in this case is approximately
$7.6 million. The Defendant therefore agrees that an additional 18 points
should be added to the Defendant’s base offense level.

The parties further agree that the Defendant was an organizer or leader of
this conspiracy, which involved five or more participants pursuant to
U.S.S.G. §3B1.1, and as a result, four (4) points should be added to the
Defendant’s base offense level.

The parties further agree that the Defendant abused a position of public or
private trust and used a special skill in a manner that significantly facilitated
the commission or concealment of the offense pursuant to U.S.S.G.
§3B1.3, and an additional two (2) points should be added to the
Defendant's base offense level as a result.

Defendant and the government have reached no other agreements with
respect to the calculation of the United States Sentencing Guidelines.

The government and the Defendant agree that the Defendant will pay
mandatory restitution as follows: $61,145 to be distributed to the following
victims:

a. The Federal Medicare Program: $28,631
b. The Tennessee State Medicaid Program (TennCare): $32,514

Notwithstanding the foregoing, if the Defendant attempts to withdraw his
plea for any other reason, then the Government will be free to argue for
any sentence within the statutory limits.

4

ERS ERR AR TACT EET

 

 

 

 
Q

 

NEE sR Ret ABE Goa dbaitata AS anti gl gi ttle Wee nc

a Sai te

Case 2:19-cr-20083-SHL Document 130 Filed 06/09/21 Page5of6 PagelD 1252

12.

13.

14.

~

Neither the United States, nor any law enforcement officer, can or has
made any promises or representations as to whether and when the Court
will accept the recommendation of the government.

The United States agrees that, if the Court accepts the Defendant’s guilty
plea, it will not prosecute the Defendant for any offense related to the
offenses described herein, with the exception of crimes of violence or
perjury.

By signing this agreement, Defendant affirms that he is satisfied with his
lawyers counsel and representation, and hereby freely and voluntarily
enters into this plea agreement. The Defendant understands that this
writing constitutes the entire Plea Agreement between the Parties with
respect to the plea of guilty. No additional promises, representations or
inducements, other than those referenced in this Plea Agreement, have
been made to the Defendant or to the Defendant’s attorneys with regard to
this plea, and none will be made or entered into unless in writing and
signed by all parties.

 

 

JAMES LITY \ Date

Defendan

 

Sk De 6:9: 7]

_

CLAIBORNE ++-FERGUS OM Date
Defendant's Counsel

Ramen “Dome S

sciremaernsemangricemeprnatenorseceennl

 

 

 

 

 
i

 

Case 2:19-cr-20083-SHL Document 130 Filed 06/09/21 Page 6o0f6 PagelD 1253

DANIEL KHAN

Acting Chief

Fraud Section, Criminal Divison
U.S. Department of Justice

and
JOSEPH C. MURPHY, JR.

Acting United States Attorney
Western District of Tennessee

 

 

By:
Kathuine C -aygrle May 21, 2021
KATHERINE PAYERLE / Date

Assistant Deputy Chief,Health Care Fraud Unit
Fraud Section, Criminal Divison
U.S. Department of Justice

JILLIAN WILLIS

Trial Attorney, Health Care Fraud Unit
Fraud Section, Criminal Division

U.S. Department of Justice

 

mene AE
